Citation Nr: 1527057	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  13-22 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right wrist/hand disability, to include as secondary to the service-connected right shoulder bursitis (hereinafter "right shoulder disability").

2.  Entitlement to service connection for a right wrist/hand disability, to include as secondary to the service-connected right shoulder disability.

3.  Entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected disabilities.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder and adjustment disorder with insomnia.

5.  Entitlement to an initial compensable disability rating for foot pain with pes cavus (hereinafter "foot disability").

6.  Entitlement to a disability rating in excess of 20 percent for a right shoulder disability.

7.  Entitlement to a disability rating in excess of 10 percent for left knee patellofemoral syndrome with mild patella tendonitis (hereinafter "left knee disability").


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran and her sister


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1992 to October 1996 with subsequent service in the Army Reserve.

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida and Cleveland, Ohio.  Jurisdiction currently resides in Atlanta, Georgia.  

The RO denied the issues on appeal in February 2007 and October 2008 rating decisions.  The Veteran filed statements disagreeing with each respective rating decision and requesting reconsideration in March 2007 and March 2009.  Pursuant to 38 C.F.R. § 20.201, a Notice of Disagreement does not require special wording and the VA takes a liberal approach in determining what constitutes a Notice of Disagreement.  See Palmer v. Nicholson, 21 Vet. App. 434, 437 (2007).  Consequently, the Veteran's March 2007 and March 2009 statements each constitute a Notice of Disagreement and the matters are on appeal before the Board.  See Jones v. Shinseki, 23 Vet. App. 122, 125 (2009), aff'd, 619 F.3d 1368 (Fed. Cir. 2010) ("[O]nce a Notice of Disagreement has been filed, further RO decisions, which do not grant the benefit sought, cannot resolve the appeal that remains pending before the Board.  Only a subsequent Board decision can resolve an appeal that was initiated but not completed.") (quoting Juarez v. Peake, 21 Vet. App. 537, 543 (2008)). 

Based on the medical evidence of record, the Board has recharacterized the issues of entitlement to service connection for PTSD, an anxiety disorder, and adjustment disorder with insomnia more broadly to include entitlement to service connection for an acquired psychiatric disorder, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In December 2014, the Veteran attended a Video Conference hearing before the undersigned.  The hearing transcript is of record.  

The Board notes that additional evidence was added to the claims file after the issuance of the July 2013 Statement of the Case.  However, in a March 2015 statement, the Veteran waived initial RO review of the new evidence and thus a remand is not required for this purpose.  38 U.S.C.A. § 7105(e) (West 2014).

The issues of entitlement to increased disability ratings for a foot and left knee disability, and entitlement to service connection for an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  In an unappealed September 2004 rating decision, the RO denied service connection for a right wrist and hand pain.

2.  The evidence received since the September 2004 rating decision relates to an unestablished fact necessary to substantiate the claim.

3.  The most probative evidence of record relates the Veteran's right wrist/hand disability to her service-connected right shoulder disability.

4.  The most probative evidence of record relates the Veteran's lumbar spine disability to her service-connected left knee disability and foot disabilities.

5.  The Veteran's service-connected right shoulder disability is primarily manifested by pain, weakness, and limitation of motion.  Prior to September 17, 2009, the right shoulder did not exhibit limited motion midway between her side and shoulder level.  Beginning September 17, 2009, the right shoulder disability did not display limited motion to 25 degrees from her side.


CONCLUSIONS OF LAW

1.  The September 2004 rating decision is final.  38 C.F.R. §§ 3.156, 20.302, 20.1103 (2004).

2.  New and material evidence has been received since the September 2004 rating decision to reopen a service connection claim for a right wrist/hand disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  Right wrist tenosynovitis is proximately due to the service-connected right shoulder disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2014).

4.  Lumbar spine spondylosis is proximately due to the service-connected left knee disability and foot disabilities.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2014).

5.  Prior to September 17, 2009, the criteria for a rating higher than 20 percent for a right shoulder disorder are not met.  Beginning September 17, 2009, the criteria for a 30 percent rating, and no higher, for a right shoulder disability are met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5020-5201 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

The Veteran was denied entitlement to service connection for a right wrist/hand disability a September 2004 rating decision.  In general, RO rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Since she did not express disagreement with the decision or submit new and material evidence within one year of the issuance of the decision, it became final.  See 38 C.F.R. §§ 3.156, 3.302, 20.1103 (2004).  The Board must now determine whether new and material evidence has been received so that the claim can be reopened.  38 U.S.C.A. § 5108.  

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In this regard, it must be noted that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

At the time of the final September 2004 rating decision, the RO determined the Veteran did not have new and material evidence to reopen a claim of entitlement to service connection for a right wrist/hand disability as there was no evidence of a current disability or an injury in service.  Since the September 2004 rating decision, the VA has received evidence of a current diagnosis and a medical nexus opinion.  See April 2009 VA treatment note; and December 2014 Statement from VA Nurse Practitioner, M.S.K.  As such, these constitute new and material evidence sufficient to reopen the claim because they were not previously of record and they demonstrate previously unestablished facts that raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  

Having received new and material evidence, the Board is reopening the previously denied claim of entitlement to service connection for a right wrist/hand disability.  

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA most recently notified the Veteran in October 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the Veteran, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently adjudicated in a July 2013 Statement of the Case.

VA has fulfilled its duty to assist.  The RO has made reasonable and appropriate efforts to assist the Veteran in obtaining the evidence necessary to substantiate these claims, including requesting information from the Veteran regarding pertinent medical treatment she may have received and obtaining such records, as well as affording her VA examinations during the appeal period.  The Veteran was afforded pertinent VA examinations in December 2005, December 2006, July 2008, and September 2009.  

The examiners provided sufficient detail for the Board to make a decision and the reports are deemed adequate with respect to these claims.  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected right shoulder disability since she was last examined.  38 C.F.R. § 3.327(a).  Further, treatment records do not reveal any evidence of worsening and the Veteran has not alleged worsening symptoms.  In any event, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.

Hence, VA has fulfilled its duty to notify and assist the Veteran, and adjudication at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet, App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

Service Connection Claims

The Veteran contends she has a right wrist/hand disability that is related to her service-connected right shoulder disability.  She also contends she has a lumbar spine disability that is related to her service-connected left knee and foot disabilities.

In general, service connection may be granted for a disability or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  Any increase in severity of a non-service-connected disease or injury due to a service-connected disorder will be service-connected to the extent of the aggravation.  38 C.F.R. § 3.310.

The Veteran has a current diagnosis of right wrist tenosynovitis.  See April 2009 VA treatment note.  In a July 2009 VA treatment note, she was diagnosed with lumbar spine spondylosis.

In a December 2014 statement, VA Nurse Practitioner, M.S.K., opined the Veteran's right wrist disability was related to her service-connected right shoulder bursitis.  The VA Nurse Practitioner reasoned that both tenosynovitis and bursitis are inflammatory conditions that cause pain.  She further explained that any swelling in the shoulder would increase the risk for numbness and pain in the wrist because of "double crush syndrome," where narrowing due to inflammation at one point of a canal compounds narrowing at a more distal point.

In a separate statement, the same VA Nurse Practitioner also opined that the Veteran's lumber spine disability was related to her service-connected foot and left knee disabilities.  She explained that an abnormal gait caused by foot and knee problems would over time cause trauma to the back which would lead to degenerative changes as evidenced by the Veteran's computed tomography (CT) scan.

The December 2014 VA opinions are highly probative as to determining the progression of the Veteran's right wrist and lumber spine disabilities.  The VA Nurse Practitioner based her opinion on a review of record, and provided sound reasoning to support her conclusions.  As there is no other opinion of record to the contrary, entitlement to service connection for a right wrist disability and lumbar disability are warranted.  38 U.S.C.A. § 5107(b).

Increased Rating Claim

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In rendering its decision below, the Board has considered whether staged ratings are applicable for any part of the appeal period.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 205-06 (1995).  

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.

The Veteran contends she is entitled to an increased rating for her right shoulder disability.  Her right shoulder disability is currently rated as 20 percent disabling under Diagnostic Code 5020-5201, 38 C.F.R. § 4.71a.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

Diagnostic Code 5020 is associated with synovitis and is to be rated on limitation of motion of affected parts.  See 38 C.F.R. § 4.71a.

Normal shoulder motion is defined as 0 to 180 degrees of forward elevation (flexion), 0 to 180 degrees of abduction, and 0 to 90 degrees of internal and external rotation.  See 38 C.F.R. § 4.71, Plate I.  Here, the record shows that the Veteran is right handed; therefore, her right shoulder is considered her major upper extremity.  See July 2008 VA examination report.

Under Diagnostic Code 5201, a rating of 20 percent is assigned for limitation of motion at shoulder level for the major upper extremity.  Limitation of shoulder motion to midway between the Veteran's side and shoulder level warrants a 30 percent rating for the major upper extremity.  When there is limitation of motion to 25 degrees from the Veteran's side, a maximum 40 percent rating is warranted for the major upper extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Based on the evidence as presented below, there are no other Diagnostic Codes applicable to the Veteran's right shoulder disability.  There is no evidence of ankylosis (Diagnostic Code 5200), humerus impairment (Diagnostic Code 5202), or impairment of the clavicle or scapula (Diagnostic Code 5203).

At a December 2005 VA examination, the Veteran complained of pain in her right shoulder radiating to her fingers.  She used a brace as an assistive device.  Upon examination, her right hand grip was less than her left hand.  A range of motion testing revealed forward flexion to 90 degrees, abduction to 100 degrees, external rotation to 45 degrees, and internal rotation to 45 degrees.  She complained of pain with all range of motion.  After repetitive testing, there was evidence of pain, weakness, lack of endurance, incoordination and fatigue.  X-ray findings revealed evidence of questionable arthritic changes.

At a December 2006 VA examination, the Veteran complained of right shoulder stiffness and pain, with associated numbness and tingling radiating to the fingers.  She reported fluctuations in her symptoms during the day.  Right shoulder flexion was to 130 degrees; abduction was to 90 degrees and internal rotation was to 45 degrees, all with pain.  On repetitive use there was evidence of pain, fatigue, weakness, lack of endurance and incoordination.  Additional loss of function with repetitive motion was estimated at 10 degrees.  

In an October 2007 VA treatment note, X-ray and magnetic resonance imaging (MRI) findings indicated mild arthritis of the right acromioclavicular joint.  She also reported her desk job caused pain and discomfort from having to repeatedly open and close the door.

In a June 2008 treatment note from Martin Army Community Hospital, a range of motion testing revealed flexion not limited beyond 70 degrees, abduction beyond 103 degrees, internal rotation beyond 30 degrees and external rotation beyond 45 degrees.  After repetitive testing, her flexion was not limited beyond 75 degrees, abduction beyond 90 degrees, internal rotation beyond 30 degrees and external rotation beyond 45 degrees.  

At a July 2008 VA examination, the Veteran reported symptoms of pain, weakness, stiffness, swelling, heat and redness, locking, instability or giving way, fatigability, and lack of endurance.  Flare-ups occurred every 2 to 3 months, precipitated by changes in the weather and alleviated by medication, rest and hot showers.  She denied dislocation or recurrent subluxation of her right shoulder.  The Veteran denied any effect on her ability to perform work.  Upon examination, there was no obvious deformity, edema, erythema, warmth or tenderness, scapula winging or muscle spasms.  A range of motion testing revealed forward flexion to 110 degrees with pain, abduction to 115 degrees with pain, internal rotation to 80 degrees with pain, elbow flexion to 145 degrees with pain, forearm supination to 85 degrees with slight pain, and forearm pronation to 80 degrees with slight pain.  On repetition, there was no additional pain, change in range of motion, or fatigability.  There was evidence of weakness but no instability or incoordination.  X-rays revealed normal findings.

At a September 17, 2009 VA examination, she reported symptoms of right shoulder pain and denied neoplasm to the shoulder, inflammatory arthritis, or flare-ups.  Upon examination, there was no edema, erythema, warmth of shoulder joint or scapula winging.  A range of motion testing revealed forward flexion to 40 degrees with pain, abduction to 90 degrees with pain, external rotation to 40 degrees with pain, internal rotation to 40 degrees with pain, elbow flexion to 145 degrees with pain, forearm supination to 85 degrees with slight pain, and forearm pronation to 80 degrees with slight pain.  After repetitive motion, the Veteran complained of additional pain and showed signs of weakness but no change in range of motion, no evidence of fatigability, and no instability or incoordination.  She complained of tingling and numbness and there were muscle spasms.

At the December 2014 Board hearing, the Veteran reported limited motion in her right shoulder, an inability to hold things, tingling, numbness, and use of an assistive device.  She indicated her right shoulder symptoms caused her to miss work 2 to 3 times a month.

Additional VA and private treatment records also note general complaints of right shoulder pain.  These records, however, do not reveal range of motion findings.

The Board finds the right shoulder examinations of record to be highly probative because they were conducted by trained medical professionals.  

In considering the Veteran's contentions, while she is competent to report observations of right shoulder pain and limited motion, the objective examinations are more probative in determining the actual degree of the Veteran's impairment.  

After reviewing the evidence of record, the Board finds an evaluation in excess of 20 percent is not warranted for limitation of motion under Diagnostic Code 5201 prior to September 17, 2009.  During this period, the evidence demonstrates the Veteran's right shoulder disability manifested in limited arm motion no worse than 70 degrees during this first period.  Beginning September 17, 2009, her range of motion was limited to 40 degrees, which is midway between her side and shoulder level.  As such, a rating of 30 percent is warranted during this second period.  A 40 percent rating is not warranted because her range of motion was not limited to 25 degrees from her side.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.

Although the Veteran reported functional impairment due to pain, fatigue, weakness, stiffness and lack of endurance, such impairments were not shown to limit her range of much enough to warrant a higher or separate rating for either period.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

As a preponderance of the evidence is against the assignment of an increased evaluation or separate evaluation for the Veteran's right shoulder disability prior to September 17, 2009, the benefit-of-the-doubt rule does not apply and the claim is denied.  38 C.F.R. § 4.3.  Beginning September 17, 2009, a rating of 30 percent, and no higher, is granted for her right shoulder disability.

Other Considerations

The Board has also considered whether referral for an extraschedular rating is appropriate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1).  Related factors include "marked interference with employment" and "frequent periods of hospitalization."  Id.

The discussion above reflects that the symptoms of the Veteran's right shoulder disability are fully contemplated by the applicable rating criteria.  The criteria contemplate specific symptoms of limitation of motion to include additional functional limitation on repetitive motion testing due to weakness and painful motion.  Here, however, the Veteran has not alleged, and the evidence does not support, that the schedular criteria are inadequate to describe the severity and symptoms of her disability.  In addition, the evidence does not suggest that the service-connected disabilities in combination present an exceptional circumstance.  Each disability has been assigned a schedular rating and there is no indication that when considered in concert the disability picture changes in such a way that the individual (and combined) disability rating is not appropriate.  As such, the Board finds that the rating criteria are therefore adequate to evaluate the Veteran's right shoulder disability, and referral for consideration of extraschedular rating is not warranted.   

Finally, the Veteran has not specifically argued, and the record does not otherwise reflect, that her service-connected disabilities render her totally unemployable.  The Board notes she was denied a total disability rating based on unemployability due to service-connected disability (TDIU) in an October 2008 rating decision.  She did not express any disagreement with the decision.  The Board concludes that on this record a claim for a TDIU has not been raised again.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

      
      
      
      
      
      
      
      
      
      
      
      
      (CONTINUED ON NEXT PAGE)

ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a right wrist/hand disability and the claim to reopen is granted.

Entitlement to service connection for right wrist tenosynovitis, secondary to a right shoulder bursitis, is granted.

Entitlement to service connection for lumbar spine spondylosis, secondary to service-connected left knee and foot disabilities, is granted.

Entitlement to a disability evaluation in excess of 20 percent for a right shoulder disability for the period prior to September 17, 2009 is denied; beginning September 17, 2009, a rating of 30 percent, and no higher, is granted for a right shoulder disability.


REMAND

Additional evidentiary development is required before the remaining claims can be properly adjudicated.

Service Connection Claim

The Veteran seeks entitlement to service connection for a psychiatric disorder.

A review of service treatment records during her period of Reserve duty show she was diagnosed with depression in May 2008 and an anxiety disorder with insomnia in June 2008.  In July 2008, a Medical Evaluation Board Proceedings made a finding of anxiety and adjustment disorder with insomnia.  

In a January 2015 statement, Dr. A.J.G. concluded her PTSD, anxiety and depression were the result of her exposure of intact and dismembered corpses.  Unfortunately, the Board is unable to rely on this opinion as it is not supported by any medical reasoning or explanation and is thus inadequate.  

The Board notes the Veteran has not been afforded a VA examination to diagnose and determine the etiology of any psychiatric disorder.  Further, it does not appear the RO has associated any psychiatric treatment records with the Veteran's file, specifically those from Dr. A.J.G.  In addition, the nature of the Veteran's service (i.e., active duty for training or inactive duty for training) is not apparent at the time of her psychiatric diagnoses during her period of Reserve service.  As such, a remand is necessary to complete the development of this claim.

Increased Rating Claims

At the December 2014 hearing, the Veteran reported the severity of her foot disability had worsened since she last filed her claim.  She reported symptoms of hammer toes, locking, muscle spasms and limited motion.  As such, a remand is warranted to afford her a more recent VA examination to assess the current severity of her foot disability. 

She also reported symptoms of instability, muscle spasms, locking, numbness, and tingling in her left knee, to the point of frequent falls and the prognosis of knee replacement surgery.  As such, the Board finds her symptoms indicate a worsening of her left knee disability and a more recent VA examination is also warranted to assess the current severity of her left knee disability.

Inasmuch as the case is being remanded for additional adjudication, any relevant outstanding VA treatment records should be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran to identify any pertinent outstanding private or VA treatment records, to include any and all psychiatric treatment records from Dr. A.J.G.  Follow proper notification procedures if records are unobtainable.

2.  Compile a list of the Veteran's dates of active duty for training and inactive duty for training to the extent possible.  Any additional records needed to compile such a list should be obtained and associated with the claims file.  The list itself should also be made part of the claims file and should be provided to the clinicians assigned to examine the Veteran as a result of this remand.

3.  After the aforementioned development has been completed, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any psychiatric disorder.  The examiner is requested to review all pertinent records associated with the electronic claims file and examination report should indicate that such records were reviewed.

The examiner is to diagnose all psychiatric disorders found to be present on examination.

Thereafter, as to each diagnosed psychiatric disorder other than PTSD, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the disorder: 

(a) Had its onset during the Veteran's period of active military service, or any period of reserve military service;

(b) Is related to the Veteran's active military service, or any period of reserve military service;

(c) Was permanently increased beyond its natural progression during any period of reserve military service.

If PTSD is diagnosed, the examiner should specifically state which stressful events contributed to the diagnosis.  
A complete explanation should be provided for all opinions and conclusions, to include a discussion of the Veteran's contentions, as well as any lay assertions or private medical opinions of record.  

If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative.

4.  Schedule the Veteran for appropriate VA examinations to assess the current severity of his foot and left knee disabilities.  The examiner is requested to review all pertinent records associated with the electronic claims file and examination report should indicate that such records were reviewed.

5.  Readjudicate the issues on appeal.  If any benefit sought remains denied, provide the Veteran and her representative a Supplemental Statement of the Case and an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


